Name: Commission Regulation (EC) No 1820/2001 of 14 September 2001 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia
 Type: Regulation
 Subject Matter: animal product;  economic geography;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32001R1820Commission Regulation (EC) No 1820/2001 of 14 September 2001 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia Official Journal L 246 , 15/09/2001 P. 0019 - 0020Commission Regulation (EC) No 1820/2001of 14 September 2001on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and NamibiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(1), and in particular Article 30 thereof,Having regard to Commission Regulation (EC) No 1918/98 of 9 September 1998 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 1706/98 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States and repealing Regulation (EC) No 589/96(2), and in particular Article 4 thereof,Whereas:(1) Article 1 of Regulation (EC) No 1918/98 provides for the possibility of issuing import licences for beef and veal products. However, imports must take place within the limits of the quantities specified for each of these exporting non-member countries.(2) The applications for import licences submitted between 1 and 10 September 2001, expressed in terms of boned meat, in accordance with Regulation (EC) No 1918/98, do not exceed, in respect of products originating from Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia, the quantities available from those States. It is therefore possible to issue import licences in respect of the quantities applied for.(3) The quantities in respect of which licences may be applied for from 1 October 2001 should be fixed within the scope of the total quantity of 52100 tonnes.(4) This Regulation is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(3), as last amended by Regulation (EC) No 1452/2001(4),HAS ADOPTED THIS REGULATION:Article 1The following Member States shall issue on 21 September 2001 import licences for beef and veal products, expressed as boned meat, originating in certain African, Caribbean and Pacific States, in respect of the following quantities and countries of origin:United Kingdom:- 900 tonnes originating in Botswana,- 950 tonnes originating in Namibia;Germany:- 350 tonnes originating in Botswana,- 487 tonnes originating in Namibia.Article 2Licence applications may be submitted, pursuant to Article 3(2) of Regulation (EC) No 1918/98, during the first 10 days of October 2001 for the following quantities of boned beef and veal:>TABLE>Article 3This Regulation shall enter into force on 21 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 1.8.1998, p. 12.(2) OJ L 250, 10.9.1998, p. 16.(3) OJ L 302, 31.12.1972, p. 28.(4) OJ L 198, 21.7.2001, p. 11.